DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 6, 8 – 18, and 20 are allowed because the prior art of record fails to teach or suggest alone or in combination wherein the second set of one or more operations comprises issuing a plurality of write commands in connection with the garbage collection procedure concurrent with issuing the plurality of read commands, as required by independent claims 1, 9, and 13, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches performing parallel read and write instructions in connection with a garbage collection procedure, but does not teach the concurrent issuing of garbage collection read and write commands by a respective first and second processing core, as required by independent claims 1, 9, and 13.
Claims 2 – 6, 8, 10 – 18, and 20 are also allowed because of their dependency, either directly or indirectly, upon one of allowed independent claims 1, 9, or 13.

Claims 7 and 19 are allowed because Applicant has amended the claims into independent form, including subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181                                                                                                                                                                                         
/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181